     Case 3:19-cv-00663-B Document 17 Filed 06/12/19                           Page 1 of 4 PageID 87



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

C-BONS INTERNATIONAL GOLF                          §
GROUP, INC.,                                       §
                                                   §
        Plaintiff,                                 §
                                                   §
v.                                                 §    CIVIL ACTION NO. 3:19-cv-00663-B
                                                   §
LEXINGTON INSURANCE CO.,                           §
WILLIS TOWERS WATSON US                            §
LLC, and WILLIS OF ILLINOIS,                       §
INC.                                               §
                                                   §
        Defendants.                                §


                DEFENDANTS WILLIS OF ILLINOIS, INC. AND
      WILLIS TOWERS WATSON US LLC’S MOTION TO DISMISS PLAINTIFF’S
     CLAIMS FOR VIOLATION OF THE TEXAS INSURANCE CODE, BREACH OF
           FIDUCIARY DUTY, AND RECOVERY OF ATTORNEYS’ FEES
                    PURSUANT TO FED. R. CIV. P. 12(b)(6)

        COME NOW, Defendants WILLIS OF ILLINOIS, INC. and WILLIS TOWERS

WATSON US LLC1 and file this Motion to Dismiss Pursuant to Federal Rule of Civil Procedure

12(b)(6) and respectfully show the Court as follows:

                                                         I.

                                         STATEMENT OF THE ISSUES

        The instant Motion presents the following four issues to be ruled upon by this Court:

        (1)      Whether Illinois law applies to the claims asserted against Willis in the First

Amended Complaint;




1
          Willis Towers Watson US LLC is not a proper party to this action. For purposes of this Motion only, Willis
of Illinois, Inc. and Willis Towers Watson US LLC will be collectively referred to as “Willis.”


WILLIS OF ILLINOIS, INC. AND WILLIS TOWERS WATSON US LLC’S
MOTION TO DISMISS                                                                                          Page 1
      Case 3:19-cv-00663-B Document 17 Filed 06/12/19              Page 2 of 4 PageID 88



        (2)    Whether Plaintiff failed to state a plausible claim for violation of the Texas

Insurance Code;

        (3)    Whether Plaintiff failed to state a plausible claim for recovery of attorneys’ fees;

and

        (4)    Whether Plaintiff failed to state a plausible claim for breach of special and/or

fiduciary relationship.

                                                II.

                                 SUMMARY OF THE ARGUMENT

        As set forth in Willis’s Brief in Support of its Motion to Dismiss, Plaintiff’s Texas

Insurance Code and breach of special and/or fiduciary relationship claims, together with its

demand for attorneys’ fees, should be dismissed under Federal Rule of Civil Procedure 12(b)(6)

and pursuant to Illinois law.

        The claims in the First Amended Complaint each derive from defendant Lexington

Insurance Company’s denial of insurance coverage and alleged failure to fully compensate

Plaintiff under a policy of insurance. Willis is an independent insurance broker and the

Complaint alleges that Willis misrepresented to Plaintiff that it was fully covered under the at-

issue insurance policy and otherwise failed to act in accordance with the applicable standard of

care. (Dkt. #12, Compl. ¶¶ 28, 30, 32, 34.) The Complaint further alleges that, by making such

misrepresentations, Willis violated the Texas Insurance Code and its fiduciary duty to Plaintiff.

(Dkt. #12, Compl. ¶¶ 40, 44). But, the Complaint fails to state a plausible claim for either

violations of the Texas Insurance Code or breach of fiduciary duty and fails to substantiate a

demand for attorneys’ fees against Willis.




WILLIS OF ILLINOIS, INC. AND WILLIS TOWERS WATSON US LLC’S
MOTION TO DISMISS                                                                          Page 2
    Case 3:19-cv-00663-B Document 17 Filed 06/12/19                 Page 3 of 4 PageID 89



       First, because the dispute between Plaintiff and Willis is governed by Illinois law, the

Complaint fails to state a claim for violations of the Texas Insurance Code (Section VII).

Second, because the Texas Insurance Code claim fails as a matter of law, Plaintiff’s demand for

attorneys’ fees, which is premised on that claim, must be dismissed. Third, the Complaint fails to

state a claim for breach of a special and/or fiduciary relationship (Section VIII) because Illinois

law does not permit such a claim under the circumstances alleged. As such, Plaintiff’s Texas

Insurance Code and breach of special and/or fiduciary relationship claims, together with its

demand for attorneys’ fees, should be dismissed.

       WHEREFORE, PREMISES CONSIDERED, Defendants Willis of Illinois, Inc. and

Willis Towers Watson US LLC respectfully pray that the Court grant this Motion, dismiss

Plaintiff’s Texas Insurance Code and breach of fiduciary claims as against Willis, dismiss or

strike Plaintiff’s demand for attorneys’ fees against Willis, and grant all other and further relief

to which it may show itself justly entitled.


                                               Respectfully submitted,

                                               MARTIN, DISIERE, JEFFERSON &
                                               WISDOM, L.L.P.

                                               By: /s/Christopher W. Martin
                                                  Christopher W. Martin
                                                  State Bar No. 13057620
                                                  martin@mdjwlaw.com
                                                  Niels Esperson Building
                                                  808 Travis, 20th Floor
                                                  Houston, TX 77002
                                                  713-632-1701
                                                  713-222-0101 (fax)

                                                  Sheryl Kao
                                                  State Bar No. 24036874
                                                  kao@mdjwlaw.com
                                                  9111 Cypress Waters Blvd., Suite 250

WILLIS OF ILLINOIS, INC. AND WILLIS TOWERS WATSON US LLC’S
MOTION TO DISMISS                                                                           Page 3
    Case 3:19-cv-00663-B Document 17 Filed 06/12/19                   Page 4 of 4 PageID 90



                                                 Dallas, Texas 75019
                                                 214-420-5500
                                                 214-420-5501 (fax)

                                              -and-

                                              SAUL EWING ARNSTEIN & LEHR LLP

                                                 Edward J. Baines
                                                 Admitted Pro Hac Vice
                                                 Federal Bar No. 06776
                                                 ted.baines@saul.com
                                                 500 E. Pratt Street, Suite 900
                                                 Baltimore, MD 21202-3133
                                                 410-332-8954
                                                 410-332-8953 (fax)

                                              ATTORNEYS FOR DEFENDANTS WILLIS
                                              OF ILLINOIS, INC. and WILLIS TOWERS
                                              WATSON US LLC

Dated: June 12, 2019



                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing instrument has been served
by electronic means on all attorneys of record, in compliance with Rule 5 of the FEDERAL RULES
OF CIVIL PROCEDURE, on this the 12th day of June 2019.




                                                      /s/Sheryl Kao
                                                      Sheryl Kao




WILLIS OF ILLINOIS, INC. AND WILLIS TOWERS WATSON US LLC’S
MOTION TO DISMISS                                                                           Page 4
